DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an electronic device, comprising: a housing at least partially defining an exterior surface and an internal volume of the electronic device; an engagement feature affixed to the housing, the engagement feature comprising a base abutting the housing and an engagement portion extending from the base; and a display component disposed in the internal volume, the display component comprising a retention feature defining an orifice, the engagement portion extending into the orifice.
Due to their dependency, claims 2-11 are necessarily allowable.
Regarding independent claim 12, the prior art of record neither shows nor suggest a housing at least partially defining an exterior surface and an internal volume of the electronic device; a transparent cover at least partially defining the exterior surface of the electronic device; a backlight component disposed in the internal volume; - 40 - 4832-0707-3731\1P42944USC 1 a display assembly disposed in the internal volume; and a flexible electrical 
Due to their dependency, claims 13-16 are necessarily allowable.
Regarding independent claim 17, the prior art of record neither shows nor suggest an electronic device, comprising: a housing at least partially defining an exterior surface and an internal volume of the electronic device; a transparent cover at least partially defining the exterior surface of the electronic device, the transparent cover adhered to the housing; an engagement feature affixed to an internal surface defined by the housing, the engagement feature comprising an engagement portion extending from the internal surface; - 41 - 4832-0707-3731\1P42944USC 1a display component disposed in the internal volume; and a carrier plate affixed to the display component, the carrier plate defining an orifice, and the engagement portion extending into the orifice.
Due to their dependency, claims 18-19 are necessarily allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see the above action.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879